Exhibit 10.70


AGREEMENT AND RELEASE
This Agreement and Release (“Release”) is made and entered into by and between
M. Michelle Berrey (hereinafter “Employee”), and Chimerix, Inc., a Delaware
corporation (hereinafter the “Company”).
WHEREAS, Employee has resigned from her employment with the Company;
WHEREAS, Employee is eligible for certain benefits under a Participation
Agreement between Employee and the Company (the “Participation Agreement”) under
the Chimerix, Inc. Officer Severance Benefit Plan (the “Severance Plan”); and
WHEREAS, the parties desire to settle fully, finally, and on a confidential
basis all matters between them, including but not limited to the employment and
resignation of Employee, without any admission of liability;
NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Release, and other valuable consideration to which Employee is not
otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties as follows:
1.    Resignation of Employment. Employee agrees that her employment with the
Company ended on February 5, 2019 (the “Separation Date”). Employee will be paid
accrued but unused vacation on the Company’s next regular payroll date after the
Separation Date. Except as provided herein, all benefits cease as of the
Separation Date.
2.    Consideration. As a material inducement to and in consideration for
Employee entering into this Release, and subject to the terms and conditions of
this Release, the Severance Plan and the Participation Agreement, the Company
agrees as follows:
a.    As a substitute for the cash severance benefit set forth in Section
2(a)(1) of the Participation Agreement, Employee shall continue to receive her
current base salary for a period of 18 months, commencing on the first payroll
period following the effective date of this Release, subject to the terms and
provisions (including the form of and conditions required for full payment) of
the Participation Agreement and the Severance Plan.
b.    Provided Employee is eligible for, and timely elects, COBRA continuation
coverage, the Company will pay the full amount of COBRA premiums as set forth in
Section 2(a)(3) of the Participation Agreement for a period of up to 15 total
months, subject to the terms of the Participation Agreement and the Plan.
c.    Employee shall become vested in the stock options and equity compensation
awards to the extent shown on Exhibit A under the column entitled “Shares
Accelerated Pursuant to Severance Plan & Participation Agreement”, pursuant to
the terms of Section 2(a)(2) of the Participation Agreement. Following the
Separation Date and taking into account the vesting acceleration described in
the foregoing sentence, Employee shall be vested in Employee’s stock


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


options and equity awards to the extent shown on Exhibit A under the column
entitled “Total Vested Shares as of Separation Date”, and Employee shall cease
to vest in any further stock options and equity compensation awards and all
stock options and equity awards (whether vested or unvested) will terminate
pursuant to their terms. Notwithstanding the foregoing, effective immediately
prior to the Separation Date, the post-termination exercise period during which
Employee may exercise Employee’s vested stock options following the Separation
Date (which, under the terms of such options, is three months following the
Separation Date) shall be extended to May 5, 2020, subject to earlier
termination in the event of a change in control or corporate transaction as set
forth in the terms of the equity incentive plan under which the equity awards
were granted. Employee understands and agrees that, with respect to any of
Employee’s options that qualify as of immediately prior to the Separation Date
as “incentive stock options” under Section 422 of the Internal Revenue Code of
1986, as amended (“ISOs”), the amendment of Employee’s stock options to extend
the post-termination exercise period will immediately disqualify the “ISO”
status of such ISOs that are “in the money” (i.e., have an exercise price per
share less than the value of the Company’s common stock) and, with respect to
any such ISOs that are not in the money, will re-start the ISO holding period
for such ISOs. By executing this Release, Employee consents to the amendment of
her ISOs to extend the post-termination exercise period and accelerate the ISOs
to the extent described in Exhibit A and Employee expressly acknowledges that
Employee has consulted with her tax advisors regarding these tax implications or
has knowingly and voluntarily declined to do so. Except to the extent provided
in this Section 2(c), the Employee’s stock options will continue to be subject
to the terms and conditions of the equity plans and stock option grant notices
and agreements under which they were granted.
d.    Employee acknowledges that she is not eligible for the severance benefits
described in this Section 2 in the absence of her execution and non-revocation
of this Release.
3.    Rights Reserved. By executing this Release, Employee does not waive:
a.    Claims or rights Employee may have with respect to vested benefits
Employee has accrued under the Chimerix, Inc. 401(k) Profit Sharing Plan &
Trust;
b.    Claims or rights Employee may have with respect to the stock options and
equity compensation awards listed on Exhibit A;
c.    Claims or rights Employee may have which arise after the date Employee
signs this Release, including those under the Age Discrimination in Employment
Act;
d.    COBRA rights Employee may have under any group health plan pursuant to
Code Section 4980B;
e.    Rights Employee may have under the provisions of this Release; and
f.    Claims for indemnification under the Company’s bylaws or other corporate
governance documents.


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


4.    No Other Entitlements. Except for the compensation, monies and benefits
expressly set forth in Section 2 and the rights reserved under Section 3,
Employee acknowledges that she is not entitled to any other compensation, monies
or benefits from the Company, including but not limited to compensation for
vacation or other time off, bonuses, commissions, expense reimbursements, or
other forms of compensation or benefits, repayments of debts, or reimbursements
of expenses.
5.    General Release.
a.    By signing this Release, in consideration for the sums of money and
benefits Employee is eligible to receive under this Release, Employee, on behalf
of herself and her heirs, representatives, administrators, executors, successors
and assigns, hereby irrevocably and unconditionally releases, acquits, and
forever discharges to the fullest extent permitted by law, the Company and each
of its present and former divisions, parent companies, subsidiaries, affiliates,
predecessors, successors and assigns, and together with all present and former
benefit plans or policies, plan administrators, agents, directors, officers,
employees, owners, representatives and attorneys of all such entities or persons
and all persons acting by, through, under or in concert with any of them
(collectively referred to as the “Released Parties”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs), of any
nature whatsoever, known or unknown, which Employee now has, has had, or may
hereafter claim to have had against each or any of the Released Parties
resulting from or arising out of any matter, act, omission, cause or event
whatever that has previously occurred; except that Employee does not waive or
release rights reserved under Section 3 of this Release or rights or claims that
cannot be lawfully waived. Employee understands that by signing this Release and
accepting the sums of money and benefits described in this Release, Employee is
waiving any right to pursue any claim against any of the Released Parties for
payments or benefits of any kind (other than those expressly reserved in this
Release), as well as claims for back pay, severance pay, liquidated damages,
compensatory damages, punitive damages, or any other losses or other damages to
Employee or Employee’s property resulting from any claimed violation of local,
state or federal law, including, for example (but not limited to), claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Sarbanes-Oxley Act
of 2002, the Retaliatory Employment Discrimination Act, the Employee Retirement
Income Security Act of 1974, The Family Medical Leave Act, the Fair Labor
Standards Act, the North Carolina Wage and Hour Act, the North Carolina
Retaliatory Employment Discrimination Act, the Genetic Information
Nondiscrimination Act, the North Carolina Equal Employment Practices Act, the
North Carolina Persons with Disabilities Protection Act, all as amended, and
claims under any other federal, state or local law pertaining to Employee’s
employment or the termination of her employment.
b.    This Release does not waive or interfere with any rights Employee may have
to file a charge of discrimination with a federal or state administrative
agency, provided, however, that Employee acknowledges and agrees that she is not
entitled to any personal recovery in any such agency proceeding.


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


c.    Employee acknowledges that this Release applies both to known and unknown
claims that may exist between Employee and the Released Parties as of the date
she signs this Release. Employee expressly waives and relinquishes all rights
and benefits which Employee may have under any state or federal statute or
common law principle that would otherwise limit the effect of this Release to
claims known or suspected prior to the date Employee signs this Release, and
does so understanding and acknowledging the significance and consequences of
such specific waiver. Employee acknowledges that the benefits provided by the
Company under Section 2 of this Release are discretionary in nature and not
required of the Company in the absence of this Release and Employee’s release of
claims herein, and constitute adequate consideration for the release.
d.    Employee represents that, as of the date of execution of this Release, she
has not filed with any agency or court any complaint or lawsuit against any of
the Released Parties (as defined in Section 5 of this Release), and to the best
of her knowledge, has no claim, cause of action or rights of actions against the
Company arising out of or in any way connected with her employment with the
Company.
e.    Employee agrees that she will not seek or apply for re-employment with any
of the Released Parties and Employee waives any right to re-employment or
reinstatement with the Company or any other Released Party. Employee
acknowledges that it is the general policy of the Company and its subsidiaries
not to re-employ individuals with whom it has entered into separation agreements
of this nature.
6.    No Admission of Liability or Wrongdoing. This Release will not be used or
construed by any person or entity as an admission of liability or finding that
Employee’s rights were in any way violated by any of the Released Parties, and
this Release may not be offered or received in evidence in any action or
proceeding as an admission of liability or wrongdoing on the part of the Company
or any other Released Party. Employee understands and agrees that the
consideration received herein is accepted by her as full and complete settlement
and compromise of any and all claims, asserted or unasserted, and the payment of
such consideration is not an admission of liability by the Company.
7.    Confidentiality of Release. Employee shall keep the terms of this Release
strictly confidential and shall not disclose any information concerning the
terms of this Release or provide a copy of the same to anyone, except Employee’s
immediate family and legal and financial advisors, who shall be bound to
maintain the confidence of the terms of this Release. If required by law to
produce a copy of this Release or to make such disclosure, Employee shall give
the Company notice prior to such production or disclosure.
8.    No Knowledge of Wrongdoing. Except as Reported. Employee represents and
promises that she has no knowledge of any violation of federal or state laws or
regulations except those, if any, which she has previously reported in writing
to the Company’s Corporate Counsel.
9.    Post-Termination Obligations. All payments and benefits to Employee under
Section 2 of this Release shall be subject to Employee’s compliance with the
following provisions following the Separation Date:


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


a.    Assistance in Litigation. Employee shall, upon reasonable notice, furnish
such information and assistance to the Company as may reasonably be required by
the Company in connection with any litigation in which it is, or may become, a
party, and which arises out of facts and circumstances known to Employee. The
Company shall promptly reimburse Employee for her out-of-pocket expenses
incurred in connection with the fulfillment of her obligations under this
Section, provided that such expenses are incurred by Employee during her
lifetime and reimbursements are made no later than the end of the calendar year
following the calendar year in which the expense was incurred. The expenses
eligible for reimbursement under this paragraph shall not affect any expenses
eligible for reimbursement or in-kind benefits to be provided in any other year.
If Employee provides litigation assistance at the Company’s request after the
Separation Date, then the Company shall compensate Employee for the time spent
in providing assistance at an hourly rate of $300 per hour, paid within 30 days
following the calendar quarter in which the assistance was provided. Employee’s
rights under this paragraph are not subject to liquidation or exchange for any
other benefit.
b.    Confidential Information. Employee remains bound by the obligations of the
Proprietary Information and Inventions Agreement that she executed with the
Company (the “PIIA”). In addition, Employee agrees that she will promptly return
and deliver to the Company all documents, data and other materials and items in
her possession, custody or control, wherever located, that belong to the Company
and/or contain or reflect Confidential Information, including, but not limited
to, any and all keys, credit cards, security cards, computer software, disks,
data, records, notebooks, correspondence, customer or supplier lists, files,
forms, supplies or other documents or materials, in any form or format and
including, but not limited to, any printed versions or copies or other
recordings of such documents or materials, that have been provided or furnished
to Employee by the Company or its affiliates, or have been obtained or developed
or used by Employee during the performance of Employee’s services for the
Company, or in connection with Employee’s services or any other activities for
the Company. Employee agrees that prior to responding to any valid subpoena,
court order or other legal process which would require disclosure of
Confidential Information encompassed by this paragraph, she shall give the
Company prior written notice of the subpoena, court order or other legal process
in sufficient time to afford the Company a reasonable opportunity to challenge
the subpoena, court order or other legal process.
c.    Noncompetition. Employee acknowledges that she remains bound by the
Non-Competition and Non-Solicitation provisions of Section 3 of the
Participation Agreement; provided however, that the “Restricted Period”, as set
forth in the Participation Agreement, shall only be a period of 9 months from
the date of this Release.
d.    Failure to Comply. In the event that Employee shall fail to comply with
any provision of this Section 9, and such failure shall continue for ten (10)
days following delivery of notice thereof by the Company to Employee, all rights
of Employee and any person claiming under or through her to payments and
benefits under paragraphs (a) through (c) of Section 2 of this Release shall
thereupon terminate and no person shall be entitled thereafter to receive any
such payments or benefits. In addition to the foregoing:


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


i.    The amount, if any, payable to Employee after the Separation Date under
Section 2 shall be reduced, but not below zero, by the amount of any
remuneration for personal services earned by or payable to Employee by a
business that is in competition with the Company within the Restricted
Territory.
ii.    In the event of a breach or threatened breach by Employee of the
provisions of this Section, the Company shall have and may exercise any and all
other rights and remedies available to the Company at law or otherwise,
including but not limited to obtaining an injunction from a court of competent
jurisdiction enjoining and restraining Employee from committing such violation,
and Employee hereby consents to the issuance of such injunction.
10.    Non-Disparagement. Employee agrees not to disparage the Company,
including, without limitation, making disparaging comments about the Company or
releasing or causing to be released information for the purpose of discrediting
the Company. The Company agrees to instruct its officers and directors not to
disparage Employee, including, without limitation, making disparaging comments
about Employee or releasing or causing to be released information for the
purpose of discrediting Employee.
11.    Section 409A Compliance. To the extent applicable, the parties hereto
intend that the Severance Plan and this Release be exempt from, or if an
exemption is not available, comply with Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”). The parties
hereby agree that this Release shall at all times be construed in a manner to be
exempt from, or if an exemption is not available, to comply with, Section 409A.
The parties also agree that in no event shall any payment required to be made
pursuant to this Release that is considered deferred compensation within the
meaning of Section 409A and is not otherwise exempt from the provision thereof
be accelerated in violation of Section 409A. The parties further agree that any
payment paid in connection with this Release pursuant to the Participation
Agreement and Severance Plan will be paid in accordance with the provisions of
Section 5 of the Severance Plan.
12.    Taxes. The Company does not represent or guarantee that any particular
federal or state income, payroll or other tax treatment will result from this
Release or the compensation or benefits payable pursuant to this Release.
Executive is solely responsible for the proper tax reporting and timely payment
of any income tax or interest for which she is liable as a result of this
Release and the compensation or benefits payable pursuant to this Release.
13.    No Attachment. No right to receive payments under this Release shall be
subject to set off, offset, anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
14.    ADEA Acknowledgements. Employee acknowledges the following:
a.    Employee has been advised by the Company that this Release affects
important rights, and includes a release of any and all claims arising out of
any alleged violation of


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


Employee’s rights related to her employment with the Company or any of its
predecessors, including, but not limited to, any and all claims Employee may
have under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621, et seq. Because this Release affects important rights, Employee
has been and is hereby advised in writing to consult with an attorney prior to
executing this Release;
b.    Employee is advised that she has twenty one (21) days to consider this
Release and Employee may take as much of that time as she wishes before signing.
If Employee decides to accept the benefits offered herein, she must sign this
Release and return it to Michael A. Alrutz, Senior Vice President, General
Counsel at Chimerix, Inc., 2505 Meridian Parkway, Suite 100, Durham NC 27713
before the expiration of the twenty-one (21) days. By signing below, Employee
acknowledges that she received this Release on February 4, 2019; and
c.    Employee is advised that, if she signs this Release, she will have a
period of seven (7) days from the date of his acceptance to change her mind and
revoke this Release. If Employee decides to revoke this Release, then she should
deliver written notice to Michael A. Alrutz, Senior Vice President, General
Counsel at Chimerix, Inc. within such 7-day period. None of the terms and
conditions contained herein will be enforceable by the parties hereto until the
expiration of this 7-day period, and this Release will not become effective
until such 7-day period has passed without Employee’s revocation of it.
15.Miscellaneous This Release shall be binding upon and inure to the benefit of
Employee, her assigns, heirs, executors, administrators, representatives, as
well as the predecessors, successors, purchasers and assigns of the Company.
Employee may not assign any of her rights or delegate any of her duties under
this Release. Except as preempted by federal law, this Release shall be governed
by and construed in accordance with the laws of the State of North Carolina,
without reference to its conflict of law provision. Any number of counterparts
of this Release may be signed and delivered, each of which shall be considered
an original and all of which, together, shall constitute one and the same
instrument.
16.Entire Agreement. This Release, with attachments, the PIIA, the Participation
Agreement and the Severance Plan comprise the entire agreement and understanding
of the parties with respect to the subject matter, specifically including but
not limited to any terms and conditions of employment or the termination of
employment, and there are no agreements or understandings other than those
contained herein. Further, this Release is intended to be a binding contract
among the parties hereto and shall not be modified, except by writing signed by
both Employee and the Company. The provisions of this Release shall be deemed
severable, and the invalidity or unenforceability of any provision (or part
thereof) of this Release shall in no way affect the validity or enforceability
of any other provisions (or remaining part thereof).
EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS RELEASE. EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL,
WHICH IS NOT SET FORTH IN THIS DOCUMENT. EMPLOYEE FURTHER ACKNOWLEDGES THAT
EMPLOYEE IS ENTERING INTO THIS RELEASE VOLUNTARILY AND OF EMPLOYEE’S


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


OWN FREE WILL, WITHOUT ANY COERCION FROM ANY PERSON, INCLUDING THE COMPANY OR
ANY OF ITS REPRESENTATIVES. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE FULLY AND
COMPLETELY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS RELEASE AND HAS
VOLUNTARILY AND KNOWINGLY AGREED TO SUCH TERMS AND CONDITIONS, INCLUDING ALL
RELEASES OF CLAIMS EMPLOYEE MAY HAVE AGAINST THE COMPANY OR ANY OF THE RELEASED
PARTIES, IN EXCHANGE FOR VALUABLE CONSIDERATION THAT EMPLOYEE IS NOT OTHERWISE
ENTITLED TO RECEIVE.


198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70




IN WITNESS WHEREOF, the parties have executed this Release on this the 8th day
of


February, 2019.


EMPLOYEE:
/s/ M. Michelle Berrey                        
M. Michelle Berrey
CHIMERIX, INC.
By: /s/ Martha J. Demski                        
Name: Martha J. Demski
Title: Chair of the Board of Directors




198183625 v3



--------------------------------------------------------------------------------

Exhibit 10.70


EXHIBIT A
EMPLOYEE’S OUTSTANDING EQUITY AWARDS


Grant Date
Type of Award
Total Shares Underlying
Outstanding Awards
Exercise Price per Share
Shares Vested as of
Separation Date
Shares Accelerated Pursuant to Severance Plan & Participation
Agreement
Total Vested Shares as of
Separation Date
1/23/2019
Stock Option
400,000
$2.41
0
125,000
125,000
1/25/2018
Stock Option
400,000
$4.68
100,000
125,000
225,000
1/24/2017
Stock Option
148,000
$5.14
74,000
46,250
120,250
1/24/2017
RSU Award
74,000
N/A
37,000
23,125
60,125
5/9/2016
RSU Award
100,000
N/A
75,000
25,000
100,000
1/8/2016
Stock Option
483,600
$8.06
362,700
120,900
483,600
1/28/2015
Stock Option
184,200
$39.41
184,200
0
184,200
4/9/2014
Stock Option
140,000
$21.92
140,000
0
140,000
1/28/2014
Stock Option
58,713
$18.75
58,713
0
58,713
11/18/2012
Stock Option
15,161
$4.26
15,161
0
15,161
Total
 
2,003,674
 
1,046,774
465,275
1,512,049





198183625 v3

